Title: From John Adams to Jan Willink, 9 October 1801
From: Adams, John
To: Willink, Jan,Willink, Wilhem



My dear Friends
Quincy October 9. 1801

It is a long time, since I had the pleasure to write to you: but this omission has arisen from engagements in public Business, which left me no time for any Attention to my private Affairs. It is now time for me to think of my own little concerns, and this Letter is to inform you, that I have engaged my worthy Son John Quincy Adams, late Minister Plenipotentiary from the United States to the King of Prussia, who is now establishing himself in Boston to take upon himself the whole Care and management of my Affairs in Holland.
I therefore hereby authorize and request you to comply with all his Requests respecting all the Obligations and Coupons in your hands which belong to me, as well as all which he may transmit from America to you.
I pray you to consider him as invested with all my Authority in this whole Business, and to make all Sales which he shall direct or request and remit the Money when and where he shall desire as fully as if you had my particular directions in writing for every particular.
My Family unite with me in presenting our cordial Esteem and Sincere friendship to you and yours.
With I am, Gentlemen / your affectionate humble Servant
John Adams